Citation Nr: 0000070	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  97-30 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim that the character of the appellant's 
discharge, for a period of service from July 1973 to February 
1975, does not constitute a bar to the payment of Department 
of Veterans Affairs (VA) benefits.




ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


REMAND

The appellant's active service from July 1, 1973, to February 
14, 1975, was terminated under other than honorable 
conditions.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 decision issued by the 
VA Regional Office (RO) in Philadelphia, Pennsylvania.  In 
December 1976, the RO held that the appellant's undesirable 
discharge of February 14, 1975, was the culmination of a 
series of acts constituting willful and persistent misconduct 
and that the appellant was discharged under dishonorable 
conditions which therefore barred him from receipt of VA 
benefits.  In a decision dated August 11, 1997, the RO 
declined to reopen this previously denied claim.

The threshold question to be answered in every claim for VA 
benefits concerns the adequacy of the appellant's service for 
purposes of establishing basic eligibility.  VA statute and 
regulations direct that certain offenses act as a bar to 
entitlement to veterans benefits.  38 U.S.C.A. § 5303 (West 
1991); 38 C.F.R. § 3.12 (1999).  Among those offenses is a 
discharge under other than honorable conditions issued 
because of willful and persistent misconduct, or if the 
service member accepted an undesirable discharge to escape 
trial by general court martial.  38 C.F.R. § 3.12(d)(1), (4) 
(1999).  A discharge due to a minor offense will not be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious.  38 C.F.R. 
§ 3.12(d)(4) (1999).  Also, the bar does not apply if the 
person was insane, as defined by 38 C.F.R. § 3.354 (1999), at 
the time of committing the offense(s) causing such discharge 
or release.

Additional development is necessary in this case before a 
decision on the appellant's claim can be made.  Where new and 
material evidence has not been submitted to reopen a finally 
denied claim, VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim, but VA 
may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his application.  
This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  See Graves v. Brown, 8 Vet. App. 522, 524-25 
(1996); Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, 
like the situation in Graves, the appellant has put the VA on 
notice of the existence of specific evidence that might be 
relevant to and probative of his claim. 

The appellant essentially argues that he was insane at the 
time that he committed the inservice offenses.  In his 
substantive appeal he stated that, "At the time I signed my 
discharge papers, I did not know what I was signing . . . As 
to the specific reasons on my discharge I suffer from Bipolar 
Disorder . . . My doctors believe I've had Bipolar Disorder 
since I was a teenager and therefore I had it while I was 
still in the Navy."  The appellant has reported that he was 
treated by Dr. Singh and Dr. Hu.  The RO has not advised the 
appellant of the importance of any such private medical 
records/opinions to his claim. 

Moreover, the appellant's service medical records are not of 
record and should be obtained on remand.  He also apparently 
receives Social Security Administration (SSA) benefits.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is remanded for the following:

1.  Contact the National Personnel Records 
Center or any other indicated agency and 
request the appellant's complete service 
medical records. 

2.  Tell the appellant that the private 
medical records/opinions reflecting 
treatment for a bipolar disorder and/or 
relating this condition to active service 
to which he has referred (i.e., including, 
but not limited to, from Dr. Singh and Dr. 
Hu), are important in connection with his 
claim and that, if there are private 
records pertinent to his claim, he should 
obtain and submit those records.  See 
38 C.F.R. § 3.159(c) (1999).

3.  Make the necessary arrangements to 
obtain a copy of any SSA decision denying 
or granting disability benefits to the 
appellant.  Obtain all the records from 
the SSA that were used in considering the 
appellant's claim for disability benefits, 
including any reports of subsequent 
examinations or treatment.  If these 
records are duplicates of those already on 
file, that fact should be annotated in the 
claims folder.  Any other records should 
be associated with the claims folder.

4.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  38 C.F.R. § 4.2 (1999); 
see also Stegall v. West, 11 Vet. App. 
268 (1998).

5.  Readjudicate the appellant's claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.  The RO's 
readjudication of the claim must comport 
with Hodge v. West, 155 F.3d 1356 (Fed Cir 
1998), regarding whether the evidence 
submitted is new and material so as to 
allow reopening of the previously denied 
claim according the specific criteria set 
forth under 38 C.F.R. § 3.156(a).

6.  If the benefit sought on appeal 
remains denied, provide the appellant a 
supplemental statement of the case, which 
includes consideration of all evidence 
received since the statement of the case 
issued in October 1997.  Allow an 
appropriate period of time for response.  

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until he is so informed.  He is, however, free to 
submit additional evidence or argument to the RO on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The purpose of 
this REMAND is to obtain additional information and to comply 
with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (Historical and Statutory Notes) 
(West Supp. 1998).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


